Opinion by
Hurt, J.
§ 343. Appeal bond from justice’s court; description of judgment in, held sufficient; case stated. Suit in justice’s court by appellee against appellant Lewis, and the sureties upon his bond as constable, to recover damages for the seizure and sale of,.property, etc. Judgment was recovered by appellee against appellants for $100 and costs, but the judgment did not specify that it was rendered against Lewis as principal and against the other appellants as his sureties. Appellants appealed to the county court, and in their appeal bond described the judgment correctly as to style and number of the suit, date and amount, etc., but stated that said judgment was rendered against said Lewis as principal and against the other defendants as his sureties. Upon motion of appellee the appeal was dismissed upon the ground that the appeal bond misdescribed the judgment. Held error. The record shows that Lewis was principal and that the other appellants were his sureties, and the recital of these facts in the bond was not calculated to mislead, nor was it such a misdescription of the judgment as rendered it at all doubtful what judgment was appealed from.
Reversed*and remanded.